DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first determining unit in claim 1, second determining unit in claim 8, counting unit in claim 9, calculating unit in claim 10, third determining unit in claim 13, transmitting unit in claim 14, first configuring unit and second configuring unit in claim 15, and third configuring unit in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15, 16, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0394805).
Regarding claim 1, Kim discloses or suggests an apparatus for determining power, comprising:
a first determining unit configured to determine whether to increase target received power according to a change of either of a selected synchronization signal block (SSB) and a selected channel state information reference signal (CSI-RS) (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter and, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power);
the selected SSB or the selected CSI-RS is used for determining a random access resource (see at least paragraph 119, RACH resources are associated with a specific SS block index), and the target received power is used for determining transmitting power of a random access preamble (see at least paragraphs 122, 138, 139, and 206, PREAMBLE_RECEIVED_TARGET_POWER is used for determining transmitting power of a random access preamble);
regarding claim 2, the selected CSI-RS is used for determining the random access resource, and the change of either of the selected SSB and the selected CSI-RS at least comprises, a second CSI-RS is selected for a last Random Access Preamble transmission; or a second SSB is selected for a last Random Access Preamble transmission (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block of the (i+1)-th RACH preamble transmission is changed, the UE processor does not increase a power ramping counter and, if 
regarding claim 3, the first determining unit is configured to determine to increase the target received power when the selected SSB or the selected CSI-RS is not changed (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power);
regarding claim 4, the first determining unit is configured to, in a case where the selected SSB is changed, determine not to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter), and 
in other cases than that where the selected SSB is changed, determine to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power);
regarding claim 5, the first determining unit is configured to, in a case where the selected SSB or the selected CSI-RS is not changed, determine to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power), and
in other cases than that where the selected SSB or the selected CSI-RS is not changed, determine not to increase the target received power (see at least paragraphs 122, 138, 139, 
regarding claim 6, the first determining unit is configured to, in a case where either one of the selected SSB or the selected CSI-RS is changed, determine not to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter), and
in other cases than that where either one of the selected SSB or the selected CSI-RS is changed, determine to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power);
regarding claim 7, the first determining unit is configured to, in a case where the selected SSB is changed or an SSB quasi co-located with the selected CSI-RS is changed, determine not to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter), and
in other cases than that where the selected SSB is changed or an SSB quasi co-located with the selected CSI-RS is changed, determine to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power);
regarding claim 8, the apparatus further comprises:

regarding claim 9, the apparatus further comprises:
a counting unit configured to, in a case where it is determined to increase the target received power, increment a counter related to power ramping commonly used by the SSB and the CSI-RS by 1, or increment an SSB-specific counter related to power ramping or a CSI-RS specific counter related to power ramping by 1 (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, the UE processor increases the power ramping counter as much as 1);
regarding claim 10, the apparatus further comprises:
a calculating unit configured to calculate the target received power according to a product of a difference between a numeral value of the counter related to power ramping and a preset value and a preset step, an initial value of the target received power and a preamble parameter (see at least paragraphs 138, 139, and equation 2, where equation 2 comprises a product of a difference between a numeral value of the counter related to power ramping and a preset value and a preset step, an initial value of the target received power and a preamble parameter);
regarding claim 11, in a case where the SSB-specific counter related to power ramping and/or the CSI-RS specific counter related to power ramping is/are used, the preset value is determined according to the number of used resource-specific counters related to power ramping, an initial value of the SSB specific counter related to power ramping and/or an initial value of the CSI-RS specific counter related to power ramping (see at least paragraphs 138, 139, 204-206, 232-234, and equation 2, SSB-specific or CSI-RS specific power ramping counter is initialized to a specific value, for example, POWER_RAMPING_COUNTER = 1);
regarding claim 12, the calculating unit is configured to calculate the target received power according to a product of the difference between a numeral value of the counter related to power ramping and the preset value and an SSB or CSI-RS specific preset step or a preset step commonly used by the SSB and the CSI-RS, an initial value of SSB or CSI-RS specific target received power or an initial value of target received power commonly used by the SSB and the CSI-RS, and an SSB or CSI-RS specific preamble parameter or a preamble parameter commonly used by the SSB and the CSI-RS (see at least paragraphs 138, 139, 204-206, 232-234, and equation 2, where equation 2 comprises a product of a difference between a numeral value of the counter related to power ramping and the preset value and an SSB or CSI-RS specific preset step or a preset step commonly used by the SSB and the CSI-RS, an initial value of SSB or CSI-RS specific target received power or an initial value of target received power commonly used by the SSB and the CSI-RS, and an SSB or CSI-RS specific preamble parameter or a preamble parameter commonly used by the SSB and the CSI-RS); and
regarding claim 21, a UE comprising the apparatus as claimed in claim 1 (see at least paragraphs 232-234, UE).
Regarding claim 15, Kim discloses or suggests an apparatus for determining power, comprising:
a first configuring unit configured to configure UE with a counter related to power ramping commonly used by an SSB and a CSI-RS, or an SSB-specific counter related to power ramping and a CSI-RS specific counter related to power ramping (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter and, if the target SS block is not changed, the UE processor increases the power ramping counter, where the ramping counter is configured for the SS block and/or the CSI-RS); and
regarding claim 16, the SSB-specific parameter used for calculating target received power comprises at least one of the following parameters: an SSB-specific preset step, an initial value of SSB-specific target received power, and an SSB-specific preamble parameter (see at least paragraphs 122, 138, 139, 204-206, and equation 2, where equation 2 comprises a preset step, an initial value of target received power, and a preamble parameter, where the RACH resource is associated with the SS block); and
the CSI-RS specific parameter used for calculating target received power comprises at least one of the following parameters: an CSI-RS specific preset step, an initial value of CSI-RS specific target received power, and an CSI-RS specific preamble parameter (see at least paragraphs 122, 138, 139, 204-206, and equation 2, where the RACH resource is associated with CSI-RS).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0394805) in view of Ohara et al. (US 2020/0404595).
Regarding claim 13, Kim discloses that the first determining unit is configured to, according to a change of either of the selected SSB and the selected CSI-RS, determine whether to increase the target received power (see at least paragraphs 122, 138, 139, 205, 206, and 232-234, if the target SS block is changed, the UE processor does not increase a power ramping counter and, if the target SS block is not changed, the UE processor increases the power ramping counter, where increasing the power ramping counter increases target received power). However, Kim does not explicitly disclose a third determining unit configured to, according to whether a spatial domain transmission filter is changed, determine whether to transmit a notification of suspending the counter related to power ramping.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Ohara in to the invention of Kim in order to avoid interference that may be caused by increasing the power ramping counter.
Regarding claim 14, Kim discloses or suggests, the apparatus further comprises a transmitting unit,
in a case of random access preamble retransmission or initial transmission, and before a MAC layer starts to perform a random access preamble transmission procedure (see at least paragraphs 204-206, random access preamble retransmission),
the transmitting unit configures the MAC layer to transmit an index of the selected SSB or an ID of the selected CSI-RS or an index of the SSB quasi co-located with the selected CSI-RS to a physical layer (see at least paragraphs 200-206, if the UE intends to attempt RACH for a SS block received with the best quality, the UE selects a RACH resource associated with the SS block and transmits a RACH preamble on the RACH resource, where the associated relation between the SS block and the RACH resource may be configured with an associated relation between a specific SS block and a time/frequency/code resource, where a negotiation as to .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0394805) in view of Tsai et al. (US 2019/0274169).
Regarding claims 17 and 18, Kim discloses or suggests all of the subject matter of the claimed invention except a third configuring unit configured to configure the UE with a rule that whether a quasi co-location relationship between the CSI-RS and the SSB is taken into account in determining whether a selected CSI-RS is changed, where the quasi co-location relationship is configured via RRC-specific signaling.
Tsai, from the same or similar fields of endeavor, discloses or suggests a third configuring unit configured to configure the UE with a rule that whether a quasi co-location relationship between the CSI-RS and the SSB is taken into account in determining whether a selected CSI-RS is changed (see at least paragraphs 290-296, CSI-RS and SSB can be associated with the same dedicated resource through QCL association), where the quasi co-location relationship is configured via RRC-specific signaling (see at least paragraph 291, the indication of QCL configuration is done by RRC).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Tsai in to the invention of 
Regarding claim 19, Kim discloses or suggests all of the subject matter of the claimed invention except the quasi co-location relationship is configured together with candidate beams.
Tsai, from the same or similar fields of endeavor, discloses or suggests that the quasi co-location relationship is configured together with candidate beams (see at least paragraphs 290-296, for new candidate beam identification purpose, CSI-RS and SSB can be associated with the same dedicated resource through QCL association).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Tsai in to the invention of Kim in order to enhance the RACH preamble transmission power control with the use of the QCL configuration of SSB and CSI-RS.
Regarding claim 20, Kim discloses or suggests all of the subject matter of the claimed invention except the quasi co-location relationship between the CSI-RS and the SSB comprises: quasi co-location of the CSI-RS with any SSB or quasi co-location of the CSI-RS with at least one predefined or preconfigured SSB.
Tsai, from the same or similar fields of endeavor, discloses or suggests that the quasi co-location relationship between the CSI-RS and the SSB comprises: quasi co-location of the CSI-RS with any SSB or quasi co-location of the CSI-RS with at least one predefined or preconfigured SSB (see at least paragraphs 290-296, CSI-RS and SSB can be associated with the same dedicated resource through QCL association).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon et al. (US 2018/0324716) discloses RACH power adjustment, where a UE has a PowerRampingCounter that may be reset, remain unchanged, or keep increasing whenever the UE changes the UE TX beam (see at least paragraphs 315-333).
Tsai (US 2018/0331728) discloses PRACH retransmission, where a power ramping counter is incremented by one if the first and second PRACH transmission/retransmission are performed on the same beam (see Fig. 3A and paragraphs 34-43).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        03/17/2022